COBB, Chief Judge.
The appellant, James Milton Raines, upon revocation of a split sentence probation, was sentenced to twelve concurrent years imprisonment on each of four burglary counts, but was not credited with prior jail time served preceding probation. Clearly, this is improper under State v. Jones, 327 So.2d 18 (Fla.1976), and can be raised for the first time on appeal under State v. Rhoden, 448 So.2d 1013 (Fla.1984).
The sentence is reversed and remanded for correction in accordance with Jones.
REVERSED and REMANDED.
FRANK D. UPCHURCH, Jr. and SHARP, JJ., concur.